Case 2:20-cv-00974-GRB-AKT Document 19 Filed 05/27/20 Page 1 of 3 PageID #: 87



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


TONY CACCAVALE, ANTHONY
MANGELLI, and DOUGLAS SORBIE,                      Civil Action No.: 20-CV-00974 (GRB)(AKT)
individually and on behalf of all others
similarly situated,
                                                   STIPULATION EXTENDING TIME
                  Plaintiffs,                      TO ANSWER, MOVE OR OTHERWISE
                  v.                               RESPOND TO FIRST AMENDED
                                                   CLASS ACTION COMPLAINT
HEWLETT-PACKARD COMPANY A/K/A
HP INC., HEWLETT PACKARD
ENTERPRISE COMPANY and UNISYS
CORPORATION,

                  Defendants.


        It is hereby stipulated by and between the parties through their respective attorneys that

the time within which Defendants HP Inc., f/k/a Hewlett-Packard Company, Hewlett Packard

Enterprise Company, and Unisys Corporation (collectively, “Defendants”) shall file an answer,

motion or otherwise respond to Plaintiffs Tony Caccavale, Anthony Mangelli, and Douglas

Sorbie’s (collectively, “Plaintiffs”) First Amended Class Action Complaint filed on May 5, 2020

(“FAC”) shall be and hereby is extended from May 28, 2020 to and including June 19, 2020.

Pursuant to Magistrate Judge Tomlinson’s Individual Rules, the parties represent that there have

been no previous extensions of time to respond to the FAC. This extension is necessary to

enable Defendants to properly respond to the FAC. Plaintiffs consent to this extension. The

requested extension will not affect any of the other dates set in the case. This stipulation or

extension does not constitute a waiver of any claim, right, or defense by Defendants, except that

Defendants waive the right to assert insufficient service of process of the FAC as a defense.




ME1 33442715v.1
Case 2:20-cv-00974-GRB-AKT Document 19 Filed 05/27/20 Page 2 of 3 PageID #: 88



 McCARTER & ENGLISH, LLP                         EPSTEIN BECKER & GREEN, P.C.


 /s/ Adam Saravay, Esq.                          /s/ Dean L. Silverberg
 Adam Saravay, Esq.                              Dean L. Silverberg, Esq.
 Ilana Levin, Esq.                               Jeffrey H. Ruzal, Esq.
 Four Gateway Center                             Kenneth W. DiGia, Esq.
 100 Mulberry Street                             875 Third Avenue
 Newark, NJ 07101-0652                           New York, NY 10022
 Tel: (973) 622-4444                             Tel: (212) 351-4500
 Fax: (973) 624-7070                             Fax: (212) 878-8600
 asaravay@mccarter.com                           dsilverberg@ebglaw.com
 ilevin@mccarter.com                             jruzal@ebglaw.com
                                                 kdigia@ebglaw.com
 Kristofor T. Henning, Esq. (pro hac vice        Attorneys for Defendant Unisys
 application forthcoming)                        Corporation
 1600 Market Street
 Suite 3900
 Philadelphia, PA 19103
 Tel: (215) 979-3800
 Fax: (215) 979-3899
 khenning@mccarter.com
 Attorneys for Defendants Hewlett-Packard
 Company and Hewlett Packard Enterprise
 Company

Dated: May 27, 2020                              Dated: May 27, 2020

MOSER LAW FIRM, P.C.


/s/ Steven J. Moser
Steven J. Moser, Esq.
Paul A. Pagano, Esq.
5 East Main Street
Huntington, NY 11743
Tel: (516) 671-1150
Fax: (516) 882-5420
smoser@moseremploymentlaw.com
paul.pagano@gmail.com
Attorneys for Plaintiffs Tony Caccavale,
Anthony Mangelli, and Douglas Sorbie

Dated: May 27, 2020




                                           -2-
ME1 33442715v.1
Case 2:20-cv-00974-GRB-AKT Document 19 Filed 05/27/20 Page 3 of 3 PageID #: 89



The above application is ORDERED GRANTED. The time for Defendants to file an answer,

motion or otherwise respond to the FAC is extended to and including June 19, 2020.


Dated:               , 2020



                                                __________________________________
                                                Magistrate Judge A. Kathleen Tomlinson




                                          -3-
ME1 33442715v.1
